Citation Nr: 0831509	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-27 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a urinary disorder.

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The RO in Reno, Nevada, currently 
has jurisdiction over the case. 

In July 2007, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  In September 2007, 
the Board denied service connection for post-traumatic stress 
disorder and remanded the issues noted on the first page of 
this decision to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The veteran was treated in service for urinary 
complaints; his current urinary disorder is not related to 
his military service.  

2.  The veteran's erectile dysfunction is not related to his 
military service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a urinary 
disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 

2.  The criteria for service connection for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 



that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in June 2004, March 2006, and October 
2007, that fully addressed all notice elements.  The initial 
letter was sent prior to the initial RO decision in this 
matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The case was 
readjudicated in a June 2008 supplemental statement of the 
case.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
from 1986 to 2005.   The veteran was provided an opportunity 
to set forth his contentions during the 



hearing before the undersigned Veterans Law Judge in July 
2007.  Next, specific medical opinions pertinent to the 
issues on appeal were obtained in May 2008.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the 



claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service treatment records show that in October 1966, the 
veteran was seen for burning on urination.  He reported 
having sexual contact one week prior.  He was started on 
antibiotics.  In November 1966, the veteran was seen for a 
burning sensation in the penis.  It was noted that he had 
been treated in October 1966 for venereal disease.  The 
finding was urethritis.  He was also treated in January 1967 
for a burning sensation and the impression was, urethritis.  
At separation in July 1967, he reported a history of venereal 
disease and denied a history of frequent or painful urination 
or blood in the urine.  On examination, clinical evaluation 
of the genitourinary system was normal, and a urinalysis was 
negative.  

After service urinary problems were treated first in February 
1999, when the veteran was seen at a VA facility for pain in 
the right testicle for two months and hematuria noted two 
days prior.  The veteran gave a history of similar episodes 
in December 1997 and December 1998.  Rule out urethritis was 
the finding.  Treatment for urinary complaints continued with 
findings of gross hematuria.  In September 2004, he was 
diagnosed with bladder cancer and underwent transurethral 
resection of the bladder tumor.  

The veteran was examined by VA in May 2008.  The examination 
report reflects that the claims file and medical records were 
reviewed.  The examiner noted that the veteran's problems of 
urinary frequency and urgency began in 1997 and were 
eventually diagnosed as bladder cancer in 2004.  It was also 
noted that erectile dysfunction began in the early 2000s when 
the veteran reported that he started gradually having 
problems getting erections.  The examiner reported that the 
veteran's September 2004 surgery was nor a non invasive 
papillary carcinoma.  The examiner noted that the veteran had 
complaints of urgency, hesitancy, dysuria and hematuria.  The 
examiner stated that there was erectile dysfunction most 
likely due to urethral or bladder surgery.  




The examiner offered the opinion that it is less likely as 
not, less than a 50/50 probability, that the veteran's 
urinary conditions and erectile dysfunction are caused by 
several episodes of urethritis in service or in Vietnam with 
Agent Orange.  The examiner offered the rationale that the 
veteran had bladder cancer in 2004 which has been treated and 
that this is not a service connection condition for Agent 
Orange.  It was reported that the veteran had treatment in 
service for urethritis, treated as sexually transmitted 
diseases and that the veteran recovered.  The examiner 
reported that there is little to no evidence in the 
literature to suggest urethritis secondary to a sexually 
transmitted disease causes bladder cancer.  The examiner 
further stated that as to erectile dysfunction, he found no 
evidence or erectile dysfunction in the service records.  

The veteran's current urinary disorder and erectile 
dysfunction are not shown to be related to service.  First, 
any urinary treatment in service appears to have been acute 
and transitory.  This is supported by examination at 
separation which shows no evidence of any urinary disorder at 
the time of discharge, as well as the statement by the VA 
examiner in May 2008.  As to erectile dysfunction, there is 
no showing in service for treatment of this disorder and the 
veteran has not claimed that he suffered from erectile 
dysfunction during service.  In his claim submitted in May 
2004, he indicated that his erectile dysfunction began in 
1997.  

After service, as noted above, in February 1999, there is a 
reference to treatment for hematuria beginning in December 
1997, and as to erectile dysfunction, this was diagnosed by a 
VA examiner in 2008 with a finding that it first occurred in 
the early 2000s.  In this case, the Board emphasizes the 
multi-year gap between discharge from military service in 
1967 and initial documentation of reported symptoms related 
in 1999 or later.  This gap in time without treatment 
constitutes negative evidence.   As such, the evidence does 
not support the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

While the veteran had a complaints of urinary problems in 
service, the separation examination was absent of documented 
findings of any urinary disorder.  Moreover, the post-service 
evidence does not reflect treatment related the disorder 
until over 30 years after service.  Additionally, the veteran 
has reported in the medical evidence that his disorder began 
in 1997.  (See, VA record of February 1999, and Agent Orange 
examination in May 2004).  He also indicated this on his May 
2004 claim.  Therefore, continuity has not been established.  

Service connection may be granted when a medical nexus is 
established between the claimed disorder and military 
service.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in doing 
so, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  The Board is not bound to 
accept any opinion (from a VA examiner, private physician, or 
other source) concerning the merits of a claim.  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to 
assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, 
the thoroughness and detail of the opinion, the accuracy of 
the factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board gives great weight to the opinion offered by the VA 
examiner who found the current disorders to not be related to 
service.  The VA examiner conducted examination of the 
veteran, reviewed the claims file and offered rationale for 
the opinions offered.  The Board finds that this report is 
notably thorough and complete 



and for this reason, this opinion is especially probative.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss v. Brown, 
9 Vet. App. 109, 114 (1996).   Additionally, the opinions 
stand uncontradicted in the record.  

The Board has considered the veteran's statements asserting a 
relationship between his currently diagnosed urinary disorder 
and erectile dysfunction and his active duty service.  As a 
lay person, however, he is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).  
The evidence does not support a finding of a nexus between 
the veteran's service and his urinary disorder or his 
erectile dysfunction.  

To the extent that the veteran has claimed that his 
disabilities are due to exposure to Agent Orange, neither 
bladder cancer nor erectile dysfunction are listed among the 
diseases listed at 38 C.F.R. § 3.309(e) for which service 
connection is warranted on a presumptive basis due to in-
service herbicide exposure.  See also 38 U.S.C.A. § 1116.  
There is no competent medical evidence of record relating 
these disorders to any in-service disease or injury, 
including exposure to Agent Orange.

In light of the above discussion, the Board concludes that 
the preponderance of the 


evidence is against the claims for service connection and 
there is no doubt to be otherwise resolved.  As such, the 
appeal is denied.


ORDER

Service connection for a urinary disorder is denied.  

Service connection for erectile dysfunction is denied.  

 
____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


